FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YOLANDA ARACELI DIAZ-ZEPEDA,                     No. 08-70281
a.k.a. Yolanda Sandoval-Morales,
                                                 Agency No. A028-749-457
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Yolanda Araceli Diaz-Zepeda, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen her

deporation proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Diaz-Zepeda’s motion to

reopen as untimely because the motion was filed more than 19 years after entry of

Diaz-Zepeda’s deportation order and after September 30, 1996, see

8 C.F.R. § 1003.23(b)(1) (“A motion to reopen must be filed within 90 days of the

date of entry of a final administrative order of removal, deportation, or exclusion,

or on or before September 30, 1996, whichever is later.”), and failed to

demonstrate that any of the exceptions to the time limitation applied, see id.

§ 1003.23(b)(4). It follows that Diaz-Zepeda’s due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail

on a due process claim).

      We lack jurisdiction to review whether the agency should have invoked its

sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153,

1159 (9th Cir. 2002).

      We do not consider Exhibit A attached to Diaz-Zepeda’s petition for stay of

deportation because our review is limited to the administrative record underlying

the BIA’s decision. See 8 U.S.C. § 1252(b)(4)(2).




                                           2                                     08-70281
Diaz-Zepeda’s remaining contentions are unavailing.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                 3                    08-70281